UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN SEALOCK, on behalf of himself, individually,
 and on behalf of all others similarly-situated,

                                 Plaintiff,                   Civil Action No. 17-cv-5857 (JMF)
                 - against -

 COVANCE, INC.,

                                 Defendant.



     ORDER GRANTING MOTION FOR FINAL APPROVAL OF CLASS AND
   COLLECTIVE ACTION SETTLEMENT, SERVICE AWARD, AN AWARD OF
  ATTORNEYS’ FEES AND EXPENSES, AND THE ENTRY OF FINAL JUDGMENT

      This matter having come before the Court, on consent of all parties, for a fairness hearing
         13,
on March 12,
         XX 2020, pursuant to the Court’s Order granting Plaintiffs’ Omnibus Consent Motion

for Approval of the FLSA Settlement, Preliminary Approval of the New York Class Action

Settlement, Certification of a Rule 23 Settlement Class, Appointment of Named Plaintiff as Class

Representative, Appointment of Plaintiffs’ Counsel as Class Counsel, and Approval of Proposed

Notice of Settlement and Class Action Settlement Procedure (“Preliminary Approval Motion”)

(Dkt. No. 276). Upon due and adequate notice having been given to the Class Members as defined

below, as required by the Preliminary Approval Order, and the Court having considered all papers

filed and proceedings had herein to determine the fairness of and final approval of the parties’

settlement on behalf of the Plaintiff and Opt-in Plaintiffs (together as “FLSA Plaintiffs”) and the

Rule 23 New York class action Plaintiffs (“Rule 23 Plaintiffs,” and together with the FLSA

Plaintiffs as “Class Members”) (hereinafter referred to as the “Settlement”), and otherwise being

fully informed and for good cause shown, the Court finds that the Settlement reached by the parties

is fair, reasonable, adequate, and in the best interests of the FLSA Plaintiffs and the Rule 23

                                                1
Plaintiffs as defined in the Court’s Preliminary Approval Order, and satisfies all requirements of

Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 23(a) and (b)(3), as well as Section 216(b) of

the Fair Labor Standards Act (“FLSA”).

        Accordingly, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS

FOLLOWS:

        1.      This Order GRANTING the Consent Motion for Final Approval of Class and

Collective Action Settlement, Service Award, an Award of Attorneys’ Fees and Expenses, and the

Entry of Final Judgment, incorporates by reference the definitions in the Settlement Agreement

and all exhibits, addendums, stipulations, and schedules thereto.

        2.      This Court has subject matter jurisdiction over this litigation and all members of

the Federal and New York classes.

        3.      After consideration of the evidence, the Court finds that the mailing and distribution

of the Notice of Collective Action Settlement and Notice of Class Action Settlement (together as

the “Notices”), constituted the best notice practicable under the circumstances, and that such

Notices, including individual notice to Class Members whose mailing addresses and other contact

information were identified through reasonable effort, constituted valid, due, and sufficient notice

to all persons entitled thereto, complying fully with the requirements of Fed. R. Civ. P. 23 and due

process.

        4.      On behalf of the FLSA Plaintiffs and Rule 23 Plaintiffs, this Court hereby approves

the Settlement, finds that it is, in all respects, fair, reasonable, adequate, and in the best interest of

Class Members, and with respect to the Rule 23 Plaintiffs satisfies the requirements of Fed. R. Civ.

P. 23(a) and (b)(3) and City of Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d Cir. 1974), and

with respect to the FLSA Plaintiffs satisfies Cheeks v. Freeport Pancake House, Inc., 796 F.3d



                                                    2
199 (2d Cir. 2015) and those factors identified in Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332,

335 (S.D.N.Y. 2012). The Court directs that the Settlement be consummated in accordance with

the terms and conditions set forth in the Preliminary Approval Order and Orders all Parties to take

the necessary steps to effectuate Settlement.

       5.      The Court has previously certified and now grants in light of the date of entry of

the Preliminary Approval Order, final certification to the following two Settlement Classes:

               (a)     all individuals who worked as CRAs in New York at any time

                       between August 3, 2011 through October 8, 2019; and

               (b)     all individuals who worked as CRAs in New York at any time between

                       August 3, 2014 through October 8, 2019 and who participated in the Rule

                       23 Settlement by not requesting to exclude themselves and who cash a

                       settlement check.

       6.      The Court hereby makes the following findings of fact:

               (a)     Class Counsel has vigorously prosecuted this case and conducted extensive

                       investigation of the governing law, relevant facts, and relevant documents.

                       During the prosecution of the litigation, Class Counsel and Defendant’s

                       counsel undertook meaningful and sufficient investigation and the parties

                       exchanged sufficient and adequate discovery to fully and fairly evaluate the

                       claims and defenses asserted by the parties, and to make an informed

                       decision about the Settlement.

               (b)     The distribution of the Settlement is fair, reasonable, and equitable.

               (c)     The Settlement provides for two separate settlement funds to satisfy the

                       claims of the Class Members. The gross settlement fund of $183,095.20



                                                 3
                       will be allocated to the FLSA Plaintiffs, of which a net settlement fund of

                       $76,455.88 will be distributed to those that did not opt out of the Settlement.

                       The gross settlement fund of $66,904.80 will be allocated to the Rule 23

                       Plaintiffs, of which a net settlement fund of $29,557.25 will be distributed.

                (d)    Recovery for the FLSA Plaintiffs will be based on whether the FLSA

                       Plaintiff was designated as a Highly Compensated Employee based on

                       Defendant’s records. If the FLSA Plaintiff qualified as a HCE employee as

                       detailed in the FLSA Notice, that FLSA Plaintiff shall receive $200.00. For

                       all other FLSA Plaintiffs, the individual settlement payments received shall

                       be based upon the following formula:
               ூ௡ௗ௜௩௜ௗ௨௔௟ ே௢௡ିு஼ா ி௅ௌ஺ ௉௟௔௜௡௧௜௙௙ᇱ௦ ௉௢௜௡௧ ௏௔௟௨௘
$76,455.88 ܺ    ஼௢௠௕௜௡௘ௗ ே௢௡ିு஼ா ி௅ௌ஺ ௉௟௔௜௡௧௜௙௙௦ᇲ ்௢௧௔௟ ௉௢௜௡௧௦
                                                                 = ‫ݐ݊݁݉ݕܽܲ ݐ݈݊݁݉݁ݐݐ݁ܵ ݈ܽݑ݀݅ݒ݅݀݊ܫ‬

                (e)    Recovery for the Rule 23 Plaintiffs will be based on whether the Rule 23

                       Plaintiff was designated as a Highly Compensated Employee based on

                       Defendant’s records. If the Rule 23 Plaintiff qualified as an HCE employee

                       as detailed in the Rule 23 Notice, that Rule 23 Plaintiff shall receive

                       $200.00.     For all other Rule 23 Plaintiffs, the individual settlement

                       payments received shall be based upon the following formula:

               ‫ ݊݋ܰ ݈ܽݑ݀݅ݒ݅݀݊ܫ‬െ ‫ ݈݁ݑܴ ܧܥܪ‬23 ݈ܲܽ݅݊‫݂݂݅ݐ‬Ԣ‫݁ݑ݈ܸܽ ݐ݊݅݋ܲ ݏ‬
$29,557.25 ܺ                                                        = ‫ݐ݊݁݉ݕܽܲ ݐ݈݊݁݉݁ݐݐ݁ܵ ݈ܽݑ݀݅ݒ݅݀݊ܫ‬
               ‫ ݊݋ܰ ܾ݀݁݊݅݉݋ܥ‬െ ‫ ݈݁ݑܴ ܧܥܪ‬23 ݈ܲܽ݅݊‫ ݏ݂݂݅ݐ‬ᇱ ܶ‫ݏݐ݊݅݋ܲ ݈ܽݐ݋‬

                (f)    The Settlement provides for a service award to the named-Plaintiff John

                       Sealock in the amount of $10,000.00.

                (g)    The Settlement also provides for a payment of $83,333.00, or the equivalent

                       of 33.33% of the total Settlement Fund as attorneys’ fees, plus $17,253.86



                                                   4
      for Class Counsel’s out-of-pocket expenses, totaling $100,586.86, to be

      paid to Class Counsel.

(h)   Class Administrator fees are to be paid to Arden Claims Service, LLC

      (“Arden”) in the amount of $20,000.00.

(i)   Given the disputed issues of fact and law and the risks to the Class

      Members, and the further delay that would be caused by continued

      litigation, including potential trial, and the subsequent appeal of any

      judgment after trial, the Settlement if fair, reasonable, and in the best

      interests of the Class Members.

(j)   Considering the factual and legal issues in dispute, anticipated motion

      practice, the possibility of trials and appeals, and the expected duration of

      litigation, the terms and amount offered in the Settlement are favorable.

(k)   Class Counsel has extensive experience in wage and hour collective and

      class action litigation and Class Counsel is therefore well equipped to have

      negotiated a fair settlement for the FLSA Plaintiffs and the Rule 23

      Plaintiffs. Class Counsel’s opinion merits great weight both because of

      Class Counsel’s familiarity with the litigation and because of their extensive

      experience in similar actions.        Defendant’s counsel, likewise, has

      substantial experience in this area and also agrees that the Settlement is fair

      and reasonable.

(l)   All counsel represented the interests of their clients vigorously and devoted

      a considerable amount of time, effort, and resources to secure the terms of




                                5
            the Settlement, including the plan of allocation and distribution to ensure a

            fair, adequate, and equitable distribution.

     (m)    Stephanie Denise Bailey, who formerly opted-in to the action as an FLSA

            Plaintiff, timely filed a valid request for exclusion form opting out of the

            settlement.

7.   Based on those findings of fact, the Court hereby ORDERS as follows:

     (a)    The terms and provisions of the Settlement have been entered into in good

            faith and are hereby fully and finally approved as fair, reasonable, adequate,

            and in the best interests of the Settlement Class, and in full compliance with

            all applicable due process requirements. The Parties are hereby directed to

            comply with the terms of the Settlement and this Order and Final Judgment.

            Arden is hereby directed to distribute payments to the 170 participating

            Class Members in accordance with the terms of the Settlement.

     (b)    The Settlement is hereby approved as fair and reasonable. The allocation

            and distribution as set forth in the Settlement are final.

     (c)    Neither the Settlement, nor any of its provisions, nor any of the negotiations

            or proceedings connected with it, shall be construed as an admission by any

            party of the truth of any allegations in this action, or of any liability, fault,

            or wrongdoing of any kind.

     (d)    The named-Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs, with the

            exception of Stephanie Denise Bailey, who opted out of the Settlement,

            shall be bound by all of the terms, obligations, and conditions of the

            Settlement, including but not limited to the release of claims set forth



                                       6
      therein, and all determinations and judgments in this action concerning the

      Settlement.

(e)   All Class Members, including the named-Plaintiff and Opt-in Plaintiffs,

      with the exception of Stephanie Denise Bailey, hereby release Defendant

      from New York Labor Law wage and hour claims that were asserted or

      could have been asserted in this lawsuit.

(f)   The named-Plaintiff and Opt-in Plaintiffs, with the exception of Stephanie

      Denise Bailey, hereby release Defendant from FLSA wage and hour claims

      that were asserted or could have been asserted in this lawsuit.

(g)   Rule 23 Plaintiffs who cash their settlement checks will thereby release

      Defendant from FLSA wage and hour claims that were asserted or could

      have been asserted in this lawsuit.

(h)   The named-Plaintiff, John Sealock, hereby additionally releases Defendant

      from any and all claims arising from his employment with Defendant in

      exchange for his service award;

(i)   Having reviewed the appropriate case law, the request for Service Award is

      granted. Arden is hereby ordered to pay named-Plaintiff in the amount of

      $10,000, apportioned from the Settlement Funds as explained in the

      Notices.

(j)   Having reviewed the appropriate case law and Class Counsel’s billing

      records and having conducted a cross-check with Class Counsel’s lodestar

      calculation, and with no objection from Defendant or any Class Member,

      the Court finds that Class Counsel’s application for attorneys’ fees in the



                                7
      amount of $83,333.00, apportioned from the Settlement Funds as explained

      in the Notices, is fair and reasonable and is granted. Having reviewed Class

      Counsel’s request for reimbursement of out-of-pocket expenses and

      accounting of all expenses, and with no objection by Defendant or any Class

      Member, Class Counsel’s request for expenses in the amount of $17,253.86,

      apportioned from the Settlement Funds as explained in the Notices, is

      granted.

(k)   Arden is to be paid $20,000.00 for its administration fees and costs from the

      Settlement Amount, apportioned from the Settlement Fund as explained in

      the Notices.

(l)   Should any Class Members fail to cash their checks within 180 days of

      distribution, Arden shall redistribute the amount in uncashed checks to

      those Class Members who cashed their checks within twenty days, after

      deducting their costs from the redistribution of settlement. Should Arden’s

      costs exceed the amount in uncashed checks, the amount shall be returned

      to Defendant.

(m)   All claims against Defendant in this action are dismissed with prejudice and

      the Clerk is directed to close this case, but the Court shall retain exclusive

      and continuing jurisdiction over the construction, interpretation,

      implementation, and enforcement over the Parties’ Settlement and over the

      administration and distribution of the Settlement Fund.




                                8
